Citation Nr: 1625765	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  11-26 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for restless leg syndrome.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from March 2004 to November 2007 in the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 209 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The St. Petersburg RO has current jurisdiction.

The record contains a statement of the case (SOC) issued in June 2015 on claims involving posttraumatic stress disorder (PTSD), a lumbar spine disorder, and a left knee disorder.  The Veteran did not perfect an appeal of these claims.  Thus, the issues are not currently on appeal and will not be addressed by the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has current diagnoses of a headache disorder, restless leg syndrome, and sleep apnea, documented on VA examination in November 2008.

Service treatment records (STRs) show headaches were documented in September 2006, September 2007, and on the Report of Medical History on separation from service.  STRs, p.86/108; 11/98; 34/98.  As for restless leg syndrome, in May 2005, the Veteran reported pain down her legs in the middle of the night, waking her up.  In September 2005, she reported waking up at night from pain in her right leg.  STRs, p. 88/98; 63/98.  As for sleep apnea, sleep problems were documented in September 2006, July 2007, and September 2007.  STRs, p. 86/108; 57/108; 8/98.

The November 2008 VA examiner opined that each of these disorders arose after service with no further rationale or explanation.  The examiner did not address the STRs or the Veteran's lay statements describing in-service symptoms.  An October 2009 VA treatment provider attributed the disorders to service, however, again, no rationale or explanation was provided.  A June 2011 VA treatment record suggests the Veteran's headaches may be secondary to her service-connected psychiatric disorder.  An adequate medical opinion is needed to resolve the claims.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination(s) to obtain an opinion as to the etiology of her headache disorder, restless leg syndrome, and sleep apnea.

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  Rationales for all opinions expressed should be provided. 

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner must offer the following opinions:

For each disorder, the examiner must provide an opinion as to (i.) whether the disorder began during active service or is related to any incident of service, and (ii.) whether the disorder was caused or aggravated (chronically worsened) by any service-connected disability (currently, the Veteran is service-connected for: PTSD, a lumbar spine disability, right carpal tunnel syndrome, left ulnar nerve entrapment, alopecia, a left knee disability, toenail fungus, hypertension, and right leg radiculopathy).

In rendering the opinions, the examiner must address the September 2006, September 2007, and Report of Medical History at separation documenting headaches.  The examiner must address the May 2005 and September 2005 records of leg pain while sleeping.  The examiner must address the September 2006, July 2007, and September 2007 documentation of sleep problems.  The examiner must also consider the Veteran's lay contentions of in-service symptoms of each disorder.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

2.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

